
	
		II
		112th CONGRESS
		1st Session
		S. 1871
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2011
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To prohibit commodities and securities trading based on
		  nonpublic information relating to Congress, to require additional reporting by
		  Members and employees of Congress of securities transactions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Trading on Congressional
			 Knowledge Act.
		2.Nonpublic
			 information relating to Congress and other Federal employees
			(a)Commodities
			 transactionsSection 4c of the Commodity Exchange Act (7 U.S.C.
			 6c) is amended by adding at the end the following:
				
					(h)Nonpublic
				information
						(1)DefinitionsIn
				this subsection:
							(A)AgencyThe
				term agency has the meaning given the term in section 551 of title
				5, United States Code.
							(B)Material
				nonpublic informationThe
				term material nonpublic information—
								(i)has the meaning
				given the term by the Commission by rule;
								(ii)includes any information that—
									(I)a member or employee of Congress, or an
				employee of an agency, as applicable, gains by reason of that position or
				employment; and
									(II)the member or employee knows or should know
				has not been made available to the general public; and
									(iii)includes information that—
									(I)is routinely
				exempt from disclosure under
				section
				552 of title 5, United States Code, or otherwise protected from
				disclosure by law (including Executive orders and regulations);
									(II)is designated as
				confidential by an agency; or
									(III)has not
				actually been disseminated to the general public and is not authorized to be
				made available to the public on request.
									(2)Nonpublic
				information relating to CongressNot later than 270 days after the date of
				enactment of this subsection, the Commission shall by rule prohibit any person
				from buying or selling any commodity for future delivery or swap while the
				person is in possession of material nonpublic information relating to any
				pending or prospective legislative action relating to the commodity if—
							(A)the information
				was obtained by reason of the person being a Member or employee of Congress;
				or
							(B)(i)the information was
				obtained from a Member or employee of Congress; and
								(ii)the person knows that the
				information was so obtained.
								(3)Nonpublic
				information relating to other Federal employeesNot later than 270 days after the date of
				enactment of this subsection, the Commission shall by rule prohibit any person
				from buying or selling any commodity for future delivery or swap while the
				person is in possession of material nonpublic information derived from Federal
				employment and relating to the commodity if—
							(A)the information
				was obtained by reason of the person being an employee of an agency; or
							(B)(i)the information was
				obtained from an employee of an agency; and
								(ii)the person knows that the
				information was so
				obtained.
								.
			(b)Securities
			 transactions
				(1)DefinitionsAs
			 used in this subsection—
					(A)the term
			 agency has the same meaning as in section 551(1) of title 5,
			 United States Code;
					(B)the term
			 Commission means the Securities and Exchange Commission;
			 and
					(C)the term
			 material nonpublic information—
						(i)has
			 the meaning given that term by rule of the Commission; and
						(ii)includes any
			 information that a member or employee of Congress or an employee of an agency,
			 as applicable, gains by reason of such position or employment, and that such
			 member or employee knows or should know has not been made available to the
			 general public, including information that—
							(I)is routinely
			 exempt from disclosure under section 552 of title 5, United States Code, or
			 otherwise protected from disclosure by statute, Executive Order, or
			 regulation;
							(II)is designated as
			 confidential by an agency; or
							(III)has not
			 actually been disseminated to the general public and is not authorized to be
			 made available to the public on request.
							(2)Nonpublic
			 information relating to congressNot later than 270 days after
			 the date of enactment of this Act, the Commission shall, by rule, prohibit any
			 person from buying or selling the securities or security-based swaps of any
			 issuer while such person is in possession of material nonpublic information
			 relating to any pending or prospective legislative action relating to such
			 issuer, if—
					(A)such information
			 was obtained by reason of such person being a Member or employee of Congress;
			 or
					(B)such information
			 was obtained from a Member or employee of Congress, and such person knows that
			 the information was so obtained.
					(3)Nonpublic
			 information relating to other Federal employeesNot later than
			 270 days after the date of enactment of this subsection, the Commission shall,
			 by rule, prohibit any person from buying or selling the securities or
			 security-based swaps of any issuer while such person is in possession of
			 material nonpublic information derived from Federal employment and relating to
			 such issuer, if—
					(A)such information
			 was obtained by reason of such person being an employee of an agency; or
					(B)such information
			 was obtained from such an employee, and such person knows that the information
			 was so obtained.
					3.Committee hearings on
			 implementation
			(a)In
			 generalThe Committee on
			 Agriculture of the House of Representatives shall hold a hearing on the
			 implementation by the Commodity Futures Trading Commission of subsections (h)
			 and (i) of section 4c of the Commodity Exchange Act (as added by section 2(b)
			 of this Act), and the Committee on Financial Services of the House of
			 Representatives shall hold a hearing on the implementation by the Securities
			 Exchange Commission of subsections (d) and (e) of section 10 of the Securities
			 Exchange Act of 1934 (as added by section 2(a) of this Act).
			(b)Exercise of
			 rulemaking authoritySubsection (a) is enacted—
				(1)as an exercise of
			 the rulemaking power of the House of Representatives and, as such, shall be
			 considered as part of the rules of the House, and such rules shall supersede
			 any other rule of the House only to the extent that rule is inconsistent
			 therewith; and
				(2)with full recognition of the constitutional
			 right of the House to change such rules (so far as relating to the procedure in
			 the House) at any time, in the same manner, and to the same extent as in the
			 case of any other rule of the House.
				4.Timely reporting
			 of financial transactions
			(a)Reporting
			 requirementSection 103 of
			 the Ethics in Government Act of 1978 is amended by adding at the end the
			 following subsection:
				
					(l)Within 90 days
				after the purchase, sale, or exchange of any stocks, bonds, commodities
				futures, or other forms of securities that are otherwise required to be
				reported under this Act and the transaction of which involves at least $1,000
				by any Member of Congress or officer or employee of the legislative branch
				required to so file, that Member, officer, or employee shall file a report of
				that transaction with the Clerk of the House of Representatives in the case of
				a Representative in Congress, a Delegate to Congress, or the Resident
				Commissioner from Puerto Rico, or with the Secretary of the Senate in the case
				of a
				Senator.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 transactions occurring on or after the date that is 90 days after the date of
			 the enactment of this Act.
			5.Disclosure of
			 political intelligence activities under Lobbying Disclosure Act
			(a)DefinitionsSection 3 of the Lobbying Disclosure Act of
			 1995 (2 U.S.C.
			 1602) is amended—
				(1)in paragraph
			 (2)—
					(A)by inserting after
			 lobbying activities each place that term appears the following:
			 or political intelligence activities; and
					(B)by inserting after
			 lobbyists the following: or political intelligence
			 consultants; and
					(2)by adding at the
			 end the following new paragraphs:
					
						(17)Political
				intelligence activitiesThe term political intelligence
				activities means political intelligence contacts and efforts in support
				of such contacts, including preparation and planning activities, research, and
				other background work that is intended, at the time it is performed, for use in
				contacts, and coordination with such contacts and efforts of others.
						(18)Political
				intelligence contact
							(A)DefinitionThe term political intelligence
				contact means any oral or written communication (including an electronic
				communication) to or from a covered executive branch official or a covered
				legislative branch official, the information derived from which is intended for
				use in analyzing securities or commodities markets, or in informing investment
				decisions, and which is made on behalf of a client with regard to—
								(i)the formulation,
				modification, or adoption of Federal legislation (including legislative
				proposals);
								(ii)the formulation, modification, or adoption
				of a Federal rule, regulation, Executive order, or any other program, policy,
				or position of the United States Government; or
								(iii)the
				administration or execution of a Federal program or policy (including the
				negotiation, award, or administration of a Federal contract, grant, loan,
				permit, or license).
								(B)ExceptionThe
				term political intelligence contact does not include a
				communication that is made by or to a representative of the media if the
				purpose of the communication is gathering and disseminating news and
				information to the public.
							(19)Political
				intelligence firmThe term political intelligence
				firm means a person or entity that has 1 or more employees who are
				political intelligence consultants to a client other than that person or
				entity.
						(20)Political
				intelligence consultantThe term political intelligence
				consultant means any individual who is employed or retained by a client
				for financial or other compensation for services that include one or more
				political intelligence
				contacts.
						.
				(b)Registration
			 requirementSection 4 of the
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)by
			 inserting after whichever is earlier, the following: or a
			 political intelligence consultant first makes a political intelligence
			 contact,; and
						(ii)by
			 inserting after such lobbyist each place that term appears the
			 following: or consultant;
						(B)in paragraph (2),
			 by inserting after lobbyists each place that term appears the
			 following: or political intelligence consultants; and
					(C)in paragraph
			 (3)(A)—
						(i)by
			 inserting after lobbying activities each place that term appears
			 the following: and political intelligence activities; and
						(ii)in
			 clause (i), by inserting after lobbying firm the following:
			 or political intelligence firm;
						(2)in subsection
			 (b)—
					(A)in paragraph (3),
			 by inserting after lobbying activities each place that term
			 appears the following: or political intelligence
			 activities;
					(B)in paragraph
			 (4)—
						(i)in
			 the matter preceding subparagraph (A), by inserting after lobbying
			 activities the following: or political intelligence
			 activities; and
						(ii)in
			 subparagraph (C), by inserting after lobbying activity the
			 following: or political intelligence activity;
						(C)in paragraph (5),
			 by inserting after lobbying activities each place that term
			 appears the following: or political intelligence
			 activities;
					(D)in paragraph (6),
			 by inserting after lobbyist each place that term appears the
			 following: or political intelligence consultant; and
					(E)in the matter
			 following paragraph (6), by inserting or political intelligence
			 activities after such lobbying activities;
					(3)in subsection
			 (c)—
					(A)in paragraph (1),
			 by inserting after lobbying contacts the following: or
			 political intelligence contacts; and
					(B)in paragraph
			 (2)—
						(i)by
			 inserting after lobbying contact the following: or
			 political intelligence contact; and
						(ii)by
			 inserting after lobbying contacts the following: and
			 political intelligence contacts; and
						(4)in subsection (d),
			 by inserting after lobbying activities each place that term
			 appears the following: or political intelligence
			 activities.
				(c)Reports by
			 registered political intelligence consultantsSection 5 of the
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is amended—
				(1)in subsection (a),
			 by inserting after lobbying activities the following: and
			 political intelligence activities;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (2)—
						(i)in
			 the matter preceding subparagraph (A), by inserting after lobbying
			 activities the following: or political intelligence
			 activities;
						(ii)in
			 subparagraph (A)—
							(I)by inserting after
			 lobbyist the following: or political intelligence
			 consultant; and
							(II)by inserting
			 after lobbying activities the following: or political
			 intelligence activities;
							(iii)in
			 subparagraph (B), by inserting after lobbyists the following:
			 and political intelligence consultants; and
						(iv)in
			 subparagraph (C), by inserting after lobbyists the following:
			 or political intelligence consultants;
						(B)in paragraph
			 (3)—
						(i)by
			 inserting after lobbying firm the following: or political
			 intelligence firm; and
						(ii)by
			 inserting after lobbying activities each place that term appears
			 the following: or political intelligence activities; and
						(C)in paragraph (4),
			 by inserting after lobbying activities each place that term
			 appears the following: or political intelligence activities;
			 and
					(3)in subsection
			 (d)(1), in the matter preceding subparagraph (A), by inserting or a
			 political intelligence consultant after a
			 lobbyist.
				(d)Disclosure and
			 enforcementSection 6(a) of the Lobbying Disclosure Act of 1995
			 (2 U.S.C.
			 1605) is amended—
				(1)in paragraph
			 (3)(A), by inserting after lobbying firms the following:
			 , political intelligence consultants, political intelligence
			 firms,;
				(2)in paragraph (7),
			 by striking or lobbying firm and inserting lobbying firm,
			 political intelligence consultant, or political intelligence firm;
			 and
				(3)in paragraph (8),
			 by striking or lobbying firm and inserting lobbying firm,
			 political intelligence consultant, or political intelligence
			 firm.
				(e)Rules of
			 constructionSection 8(b) of the Lobbying Disclosure Act of 1995
			 (2 U.S.C.
			 1607(b)) is amended by striking or lobbying
			 contacts and inserting lobbying contacts, political intelligence
			 activities, or political intelligence contacts.
			(f)Identification
			 of clients and covered officialsSection 14 of the Lobbying Disclosure Act
			 of 1995 (2 U.S.C.
			 1609) is amended—
				(1)in subsection
			 (a)—
					(A)in the heading, by
			 inserting or political
			 intelligence after lobbying;
					(B)by inserting
			 or political intelligence contact after lobbying
			 contact each place that term appears; and
					(C)in paragraph (2),
			 by inserting or political intelligence activity, as the case may
			 be after lobbying activity;
					(2)in subsection
			 (b)—
					(A)in the heading, by inserting
			 or political
			 intelligence after lobbying;
					(B)by inserting
			 or political intelligence contact after lobbying
			 contact each place that term appears; and
					(C)in paragraph (2),
			 by inserting or political intelligence activity, as the case may
			 be after lobbying activity; and
					(3)in subsection (c), by inserting or
			 political intelligence contact after lobbying
			 contact.
				(g)Annual audits
			 and reports by Comptroller GeneralSection 26 of the Lobbying Disclosure Act
			 of 1995 (2 U.S.C.
			 1614) is amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 political intelligence firms, political intelligence
			 consultants, after lobbying firms; and
					(B)by striking
			 lobbying registrations and inserting
			 registrations;
					(2)in subsection (b)(1)(A), by inserting
			 political intelligence firms, political intelligence
			 consultants, after lobbying firms; and
				(3)in subsection (c),
			 by inserting or political intelligence consultant after a
			 lobbyist.
				6.Effective
			 dateSubject to section 4(b),
			 this Act and the amendments made by this Act shall take effect at the end of
			 the 90-day period beginning on the date of the enactment of this Act.
		
